DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.                  	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.                  	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically independent claim 13 is directed to “One or more computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform…” connoted on a readable by computer.  Specifically, the specification states the computer storage medium (not exactly mention for “computer storage media”) can be machine readable storage device, a machine readable storage substrate.. alternatively, or in addition,.. can be encoded on an artificially generated propagated signal, e.g., a machine generated electrical, optical, or electromagnetic signal,… (see pages 15, lines 30 - 34). Combinations of any of the above should also be included within the scope of computer-readable storage medium or computer storage media. Therefore, the computer-readable storage mediums or computer storage media is not patentable since the limitation does not fall under one of the statutory categories such that process, machine, manufacture or composition of matter. Also, computer-readable storage mediums or computer storage media can be construed to encompass an unpatentable medium such as data and programs electrically, magnetically, optically, mechanically or by chemical action.  Therefore, the claim is not a statutory subject matter and should be rejected under 35 U.S. C. § 101 as not being tangible.
The USPTO recognizes that applicants may have claims directed to computer readable storage medium or computer storage media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable storage medium or computer storage media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Thus, such a medium or media cannot be patentable subject matter. “One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform..” is recommended as an appropriate computer readable storage mediums or computer storage media.

Allowable Subject Matter
3.		Claims 1-12 and 14-20 are allowed. 
Claims 1-12 and 14-20 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 1-12 and 14-20. 
As recited in independent claims 1 and 12, none of the prior art of record teaches or fairly suggests that performing operations for generating an output sequence comprising a plurality of output tokens from an input sequence comprising a plurality of input tokens, the operations comprising, at each of a plurality of generation time steps, generating a combined sequence for the generation time step that includes the input sequence followed by the output tokens that have already been generated as of the generation time step, processing the combined sequence using a self-attention decoder neural network, wherein the self-attention decoder neural network comprises a plurality of neural network layers that include a plurality of masked self-attention neural network layers, and wherein the self-attention decoder neural network is configured to process the combined sequence through the plurality of neural network layers to generate a time step output that defines a score distribution over a set of possible output tokens, and selecting, using the time step output, an output token from the set of possible output tokens as the next output token in the output sequence, and together with combination of other element as set forth in the claims 1-12 and 14-20. Therefore, claims 1-12 and 14-20 are allowable over the prior art of records. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forrest (US 8,705,805) discloses Secure Portable Token and Systems and Methods for Identification and Authentication of the Same.
Lao et al. (US 2018/0114108) discloses Answer to Question Neural Networks.
Zhou et al. (US 2019/0149835) discloses Dense Video Captioning.
Rae et al. (US 2021/0089829) discloses Augmenting Attentioned-Based Neural Networks to Selectively Attend to Past Inputs.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
May 21, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649